                                                                       Case 10-22685-mkn        Doc 276    Entered 07/29/19 18:28:41     Page 1 of 3




                                                             1   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                             6   Email: william.habdas.@akerman.com
                                                             7   Attorneys for Rushmore Loan Management
                                                                 Services, LLC
                                                             8
                                                             9                                UNITED STATES BANKRUPTCY COURT
                                                            10                                         DISTRICT OF NEVADA
                                                            11   In re:                                               Case No.: 10-22685-mkn
                                                            12                                                        Chapter 11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 KATHLEEN ELIZABETH BELL,
                                                            13                                                        NOTICE OF HEARING ON MOTION
                      LAS VEGAS, NEVADA 89134




                                                                                                 Debtor.              FOR FINDING OF CIVIL CONTEMPT
                                                            14
AKERMAN LLP




                                                                                                                      AND SANCTIONS RELATED THERETO
                                                                                                                      FOR VIOLATION OF CONFIRMATION
                                                            15                                                        ORDER      AND       DISCHARGE
                                                                                                                      INJUNCTION
                                                            16

                                                            17

                                                            18

                                                            19                NOTICE IS HEREBY GIVEN that a motion for finding of civil contempt and sanctions

                                                            20   related thereto for violation of confirmation order and discharge injunction was filed on April 23,

                                                            21   2019, by Rushmore Loan Management Services, LLC (Rushmore), and that a hearing will be held

                                                            22   before the Honorable United States Bankruptcy Judge Mike K. Nakagawa, in the Foley Federal

                                                            23   Building, 300 Las Vegas Boulevard South, Las Vegas, Nevada 89101, Courtroom 2, on September

                                                            24   18, 2019, at the hour of 9:30 a.m. Any opposition must be filed pursuant to Local Rule 9014(d)(1).

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                  1
                                                                 49555498;1
                                                                       Case 10-22685-mkn            Doc 276        Entered 07/29/19 18:28:41      Page 2 of 3




                                                             1                NOTICE IS FURTHER GIVEN that if you do not want the Court to grant the relief sought

                                                             2   in the motion, or if you want the court to reconsider your views on the motion, then you must file an

                                                             3   opposition with the Court, and serve a copy on the person making the Motion, no later than 14 days

                                                             4   preceding the hearing date for the motion, unless an exception applies (see Local Rule 9014(d)(3)).

                                                             5   The opposition must state your position, set forth all relevant facts and legal authority, and be

                                                             6   supported by affidavits or declarations that conform to Local Rule 9014(c).

                                                             7                If you object to the relief request, you must file a WRITTEN response to this pleading
                                                             8   with the Court. You must also serve your written response on the person who sent you this
                                                             9   notice.
                                                            10                If you do not file a written response with the Court, or if you do not serve your written
                                                            11   response on the person who sent you this notice then:
                                                            12                      The Court may refuse to allow you to speak at the scheduled hearing, and
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            13                      The Court may rule against you without formally calling the matter at the hearing.
                      LAS VEGAS, NEVADA 89134




                                                            14                Dated this 29th day of July, 2019.
AKERMAN LLP




                                                            15
                                                                                                                              AKERMAN LLP
                                                            16
                                                                                                                              /s/ William S. Habdas
                                                            17                                                                NATALIE L. WINSLOW, ESQ.
                                                                                                                              Nevada Bar No. 12125
                                                            18                                                                WILLIAM S. HABDAS, ESQ.
                                                                                                                              Nevada Bar No. 13138
                                                            19                                                                1635 Village Center Circle, Suite 200
                                                                                                                              Las Vegas, NV 89134
                                                            20
                                                                                                                              Attorneys for Rushmore Loan Management
                                                            21                                                                Services, LLC
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                          2
                                                                 49555498;1
                                                                       Case 10-22685-mkn           Doc 276     Entered 07/29/19 18:28:41        Page 3 of 3




                                                             1                                            CERTIFICATE OF SERVICE

                                                             2         1.            On July 29th 2019, I served the following document: NOTICE OF HEARING ON

                                                             3         MOTION FOR FINDING OF CIVIL CONTEMPT AND SANCTIONS RELATED

                                                             4         THERETO FOR VIOLATION OF CONFIRMATION ORDER AND DISCHARGE

                                                             5         INJUNCTION, I served the above-named document by the following means to the persons as

                                                             6         listed below: (Check all that apply)

                                                             7                      a.     ECF System
                                                             8
                                                                                     Thomas E. Crowe, Esq.
                                                             9                       THOMAS E. CROWE PROFESSIONAL LAW CORPORATION
                                                                                     2830 S. Jones Boulevard, Suite 3
                                                            10                       Las Vegas, NV 89146
                                                            11                       Attorneys for Debtor Kathleen Elizabeth Bell
                                                            12
                                                                                     U.S. Trustee – LV – 11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            13                       300 Las Vegas Boulevard S., Suite 4300
                      LAS VEGAS, NEVADA 89134




                                                                                     Las Vegas, NV 89101
                                                            14
AKERMAN LLP




                                                                                    c.     Personal Service
                                                            15
                                                                                     I personally delivered the document(s) to the persons at these addresses:
                                                            16
                                                                                    For a party represented by an attorney, delivery was made by handing the
                                                            17                document(s) to the attorney or by leaving the documents(s) at the attorney’s office with a
                                                                              clerk or other person in charge, or if no one is in charge by leaving the documents(s) in a
                                                            18                conspicuous place in the office.
                                                            19                       For a party, delivery was made by handing the document(s) to the party or by leaving
                                                                              the document(s)at the person’s dwelling house or usual place of abode with someone of
                                                            20                suitable age and discretion residing there.
                                                            21                      d.     By direct mail (as opposed to through the ECF System)
                                                            22                      e.     By fax transmission
                                                            23                      f.     By messenger
                                                            24                I declare under penalty of perjury that the foregoing is true and correct.
                                                            25                Signed on: July 29, 2019.
                                                            26    Patricia Larsen                                                      /s/ Patricia Larsen
                                                                             (Name of Declarant)                                    (Signature of Declarant)
                                                            27

                                                            28
                                                                                                                        3
                                                                 49555498;1
